This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 ROBERT RICHARDS,

 3          Petitioner-Appellant,

 4 v.                                                                          No. 31,593

 5   NEW MEXICO DEVELOPMENTAL
 6   DISABILITIES PLANNING COUNCIL,
 7   OFFICE OF GUARDIANSHIP, CRISTINE
 8   MARCHAND, Executive Director, and
 9   KAREN COURTNEY-PETERSON,
10   Records Custodian,

11          Respondents-Appellees.

12 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
13 Raymond Z. Ortiz, District Judge

14 Robert Richards
15 Santa Fe, NM

16 Pro se Appellant

17 Gary K. King, Attorney General
18 Stephen A. Vigil, Assistant Attorney General
19 Santa Fe, NM

20 for Appellees
1                           MEMORANDUM OPINION

2 BUSTAMANTE, Judge.

3       Summary affirmance was proposed for the reasons stated in the notice of

4 proposed disposition. No memorandum opposing summary affirmance has been filed,

5 and the time for doing so has expired.

6       Affirmed.

7       IT IS SO ORDERED.



8
9                                          MICHAEL D. BUSTAMANTE, Judge

10 WE CONCUR:



11
12 MICHAEL E. VIGIL, Judge



13
14 TIMOTHY L. GARCIA, Judge
15




                                            2